Reargument directed in accordance with the memorandum. Memorandum: We find sufficient evidence to establish a conspiracy involving all of the defendants substantially as alleged in the complaint and we also find that the acts of the defendants resulted in damage to the plaintiff for which the plaintiff is entitled to recover. However, we desire reargument on the question only of the extent of the recovery and the scope of an injunction, if any. We direct that the ease be reargued at the September Term of this court and that the parties submit briefs not later than August 14, 1963, covering the possible scope of an injunction as to time and extent and the precise period or periods to be covered and included in the accounting by the defendants. (Appeal by plaintiff from judgment of Erie Trial Term dismissing the complaint as to Francis and Virginia Kleeman and Patricia Schneider; the order denied plaintiff’s motion to strike from the calendar etc., also, appeal by Edward G. Schneider, Jr., and Carchem Products Corp. from certain parts of the same judgment.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.